Citation Nr: 1031059	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for organic brain syndrome as 
secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1970.  He is a combat Veteran who served in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied reopening the service connection claims for 
mixed personality disorder with schizoid paranoid and 
narcissistic personality disorder (claimed as PTSD) and for 
organic brain syndrome secondary to malaria.  Jurisdiction of the 
Veteran's claims folder is with the RO in San Juan, Puerto Rico.

In December 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).

The issues of entitlement to service connection for PTSD on the 
merits and whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for organic 
brain syndrome are addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed July 
1998 Board decision.

2.  The evidence received since the July 1998 decision includes 
evidence that is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact necessary 
to substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.302, 20.1100 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its 
December 2007 remand regarding the issue of whether new and 
material evidence has been received to reopen a previously denied 
claim for service connection for PTSD.  Specifically, the RO was 
instructed to provide the Veteran notice pursuant to the decision 
reached in Kent, supra.  The Board finds that the RO has complied 
with these instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of the favorable determination with respect to whether 
new and material evidence has been submitted to reopen the claim 
for entitlement to service connection for PTSD, no further 
discussion of VCAA compliance is needed with respect to this 
claim to reopen.  


Governing Laws and Regulations for Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis

Service connection for PTSD was denied in a July 1998 Board 
decision.  The Veteran did not appeal this decision and it became 
final.  38 C.F.R. § 20.1104.
The claim was denied on the basis that the Veteran was not 
diagnosed with PTSD.  

The evidence of record at the time of the July 1998 Board 
decision included the service treatment records, which did not 
reflect any complaints or findings with respect to PTSD or any 
other mental disorder.  The evidence also included post-service 
medical evidence showing the Veteran's hospitalization for 37 
days in March and April 1989 at Hospital de Federico Trilla, 
Hospital of the Carolina Area, Psychiatric Unit.  PTSD and 
paranoid personality were diagnosed.  Records from that unit 
dated from 1989 to 1991 show that the Veteran was treated for 
mixed personality disorder, and that the VA psychiatrists 
determined that the Veteran did not have significant PTSD traits.  
An examination by a panel of three VA psychiatrists was conducted 
in July 1991.  The diagnoses were as follows: no specific Axis I 
mental disorder; and mixed personality disorder with outstanding 
features of schizoid-paranoid and narcissistic personality 
disorder.  A supplemental report dated in July 1994 shows a 
diagnosis of mixed personality disorder, and reflects a warning 
that the Veteran's homicidal impulses were serious and he was 
potentially dangerous in the community.

The subsequently received evidence includes a May 2002 VA 
neuropsychological report which notes that the test results were 
lacking in internal consistency; therefore, their validity and 
reliability are questionable.  Personality assessment identified 
a somewhat defensive test-taking posture that yielded essentially 
normal findings.  The diagnostic impression was cognitive 
disorder, not otherwise specified.  Also added to the record were 
three lay statements from individuals who stated that they know 
the Veteran to be a sad, detached, and violent person.  Moreover, 
a letter received by VA in February 2009, authored by a private 
physician, Dr. Figueroa, notes that the Veteran meets all 
diagnostic criteria for PTSD, and that such diagnosis is related 
to his combat experience in service.

Additionally, a June 2009 VA psychiatric initial evaluation note 
reflects a diagnostic impression of psychotic disorder, not 
otherwise specified.  A July 2009 VA examination report notes 
that the Veteran does not meet the DSM-IV criteria for a 
diagnosis of PTSD.  A diagnosis of antisocial personality 
disorder is noted.  

As the newly received evidence contains a definitive diagnosis of 
PTSD by the Veteran's private physician, Dr. Figueroa, the newly 
submitted evidence is new and material.  As such, reopening of 
the claim is in order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, reopening the 
claim for entitlement to service connection for PTSD is granted.


REMAND

Although the evidence and information of record is sufficient to 
reopen the claim for entitlement to service connection for PTSD, 
it is insufficient to decide the service connection claim on the 
merits.  Notably, in a statement received by VA in August 2009, 
the Veteran indicated that he undergoes therapy for his PTSD at 
the Vet Center in Arecibo, Puerto Rico, and at the Vet Center in 
Rio Piedras, Puerto Rico.  These medical records are not in the 
claims file.  Therefore, they should be obtained on remand.  

Additionally, VA treatment records from June 2009 reflect that 
the Veteran was hospitalized for acute psychosis.  He was treated 
with medication until the psychosis resolved.  He was discharged 
and sent for partial hospitalization at San Juan Capestrano in 
Hatillo on June 22, 2009.  The records from the Veteran's 
hospitalization in San Juan Capestrano should also be obtained, 
as they are not currently of record.

With respect to the application to reopen the service connection 
claim for organic brain syndrome, the Board notes that the 
service connection claim was previously denied by the Board in 
January 2003 on the basis that the Veteran does not suffer from 
organic brain syndrome.  The newly submitted evidence includes a 
February 2009 letter from a private physician, Dr. Figueroa, 
which recounts various medical records from 1989 and 1990 (which 
were of record at the time of the January 2003 denial).  Dr. 
Figueroa indicated that he is certain of the Veteran's cerebral 
condition due to malaria.  Also added to the record is a June 
2009 VA psychiatric progress note which states that a head 
computed tomography (CT) revealed no acute changes.  However, it 
was noted that there were subtle subcortical hypodensities, which 
were noted to be nonspecific and may be seen with chronic small 
vessel ischemic changes in the adequate clinic setting.  However, 
in view of the Veteran's history, the CT report notes that a 
brain magnetic resonance imaging (MRI) with contrast was 
recommended in order to exclude other possibilities.  As there is 
no record of any subsequent brain MRI in the claims file, the 
Board has determined that a remand is required in order to obtain 
such medical report.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, undertake 
all appropriate effort to obtain the 
Veteran's medical records from the partial 
hospitalization at San Juan Capestrano in 
Hatillo, beginning on June 22, 2009.  If the 
records cannot be obtained for any reason, 
the Veteran should be so informed and 
requested to provide the records to VA.

2.  Obtain copies of all VA treatment records 
dating from August 2003 to the present.  
Specifically, the records should include any 
brain MRI report, dating from June 2009 to 
the present.  

3.  Obtain copies of all of the Veteran's 
records from the Vet Centers in Arecibo, 
Puerto Rico and in Rio Piedras, Puerto Rico, 
dating from 2003 to the present.

4.  After any other indicated development is 
completed, the claims should be 
readjudicated.  If the benefits sought on 
appeal are denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


